DUCKER, JUDGE:
Claimant, Eaton Laboratories of Norwich, New York, sold and delivered certain medicinal supplies to the Colin Anderson Center of the West Virginia Department of Mental Health, in accordance with orders therefor from the respondent, and after some payments on the account, there remained unpaid the sum of $47.81. It appears that the budget appropriation for the fiscal year which covered said account expired before full payment of the account was made, and payment of the balance of the account was not made because of oversight on the part of the respondent. Respondent admits that the allegations are true that the claim is reasonable, and that the account should be paid.
The Court, therefore, awards the claimant the sum of $47.81.
Award of $47.81.